IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-72,154-02


EX PARTE JEREMY LEONARD MAYS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0671504-H 
IN THE CRIMINAL DISTRICT COURT NUMBER ONE
FROM DALLAS COUNTY


 Per curiam. Meyers, Price, and Womack, JJ., would grant.


O R D E R


	We deny relief because the record does not support the trial judge's determination that
Jeremy Leonard Mays is entitled to an out-of-time appeal. (1)  Relying on his personal
recollection, the trial judge finds that Mays informed him that he wanted to appeal his murder
conviction.  The trial judge offers no details surrounding his recollection of Mays's assertion
of his desire to appeal.  Trial counsel, however, has filed a detailed affidavit regarding later
conversations with Mays.  Trial counsel explains that after the jury found Mays guilty of
murder, the District Attorney's Office offered him plea deals on two pending cases.  Mays
agreed to accept the plea offers, and trial counsel informed Mays that he would be waiving
his right to appeal those new convictions under the plea agreements.  Counsel then spoke to
Mays about his right to appeal the murder case, stating that even if Mays were to appeal the
murder case, he would still have to serve the time under the plea-bargain cases.  Counsel
asked Mays whether it would be "worth it to him" to appeal the murder case, and Mays told
him that he did not want to appeal.  Counsel recalls that it was Mays's choice not to appeal. 
The trial judge's recollection, which stands in a vacuum, does not refute trial counsel's
credible and detailed recollection of his representation of Mays.  We therefore deny relief. 

FILED: October 13, 2010
DO NOT PUBLISH
1.   See Ex parte Reed, 271 S.W.3d 698, 727-28 (Tex. Crim. App. 2008).